Citation Nr: 1646203	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for chronic anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & F.F.


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to September 1977, and September 1982 to May 1993.  He died in March 2015.

For claimants who died on or after October 10, 2008, 38 U.S.C. § 5121A permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Seattle RO has current jurisdiction.

The June 2010 statement of case (SOC) addressed a claim for a higher rating for hearing loss, in addition to the claim for chronic anemia.  However, in his June 2010 VA Form 9, the Veteran limited the appeal to the claim for chronic anemia; the claim for a higher rating for hearing loss is not currently on appeal.

In March 2015, the Board remanded the appeal in order to comply with the Veteran's request for a personal hearing with the Board.

In April 2015, the appellant testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In characterizing the claim on appeal, the Board considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330   (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for chronic anemia in an August 2005 final rating decision, based on the absence of a current diagnosis.  Since then, many private and VA medical records have been received documenting chronic anemia, including, for example, a March 2014 VA examination report.  As this diagnosis was not of record when the claim was previously denied, the Board finds that the present claim must be considered without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.

The issues of entitlement to higher ratings for the service-connected cervical spine disability and bilateral hearing loss were raised by the Veteran in February 2013 and April 2013, and the issues of entitlement to burial benefits and dependency and indemnity compensation were raised by the appellant in March 2015.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Chronic anemia had its onset in service and was continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for chronic anemia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The appellant and the Veteran have advanced a number of theories of service connection in pursuit of this claim.  Much development on the matter of in-service radiation exposure, based on both direct and presumptive service connection under 38 C.F.R. § 3.311, has been conducted in the course of the appeal, and conflicting nexus opinions in this regard are of record.  The Veteran also asserted that his chronic anemia was related to in-service asbestos exposure, as well as to Agent Orange and other chemical agents through exposure to contaminated sea water and supplies in South Korea.  While the Board has considered each of these theories of entitlement in view of the voluminous record, the record reveals that service connection is warranted for anemia as a chronic disease with a continuity of symptoms since discharge.   As such, the remaining theories of service connection need not be discussed. 

Service connection for certain chronic diseases, to include anemia, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1337), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1339.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Chronic anemia was not diagnosed as such during service or in the presumptive period.  Nonetheless, the record indicates its onset during service.  Initially, in October 1974, the Veteran was noted to have fatigue of an unknown etiology.  In the subsequent twenty years of service, the Veteran underwent various procedures requiring bloodwork, the results of which are of record.  In an October 2007 private medical report, a private hematologist/oncologist, Dr. G., noted that in 1991 the Veteran had a hematocrit of 31 percent, indicating anemia which worsened until he was finally referred to a hematologist.  Similarly, in an October 2010 private medical report, another hematologist/oncologist, Dr. B., noted the presence of anemia with a hemoglobin 11.4 in 1991 on routine laboratory testing conducted prior to a surgery.  Other providers also placed the onset of the Veteran's chronic anemia in service.  For example, in October 2012 and November 2012 reports of Dr. K., he noted anemia present from the early 1990s. 

Post-service records indicate a continuity of symptomatology following service.  In September 1994, only 16 months after discharge, the Veteran reported to private medical providers that he had been fatigued for the last 6 months.  Laboratory testing was conducted and revealed mild anemia.  In November 1994, the Veteran reported for a follow-up of his anemia.  His fatigue had improved since taking iron.  He was again diagnosed with anemia.  In a March 2000 report, Dr. G. noted long-standing anemia since 1991.  Anemia was documented in private medical records of January 2002.  In April 2002, the Veteran was noted to have night sweats and fatigue; anemia was documented.  Anemia was documented in VA treatment records of October 2006 and on VA examination in March 2007.  In June 2007, the Veteran was noted to have long-standing anemia.  Anemia was documented in September 2008 and December 2009 private medical records.  In December 2011, a VA treatment provider documented chronic anemia for 15 years.  Private treatment records from 2013 and 2014 are replete with documentation of anemia.

The record also contains many statements made the Veteran and the appellant throughout the course of the appeal supporting a continuity of symptomatology.  In January 2008, for example, the appellant submitted a letter describing the Veteran's in-service symptoms of fatigue and erectile dysfunction dating back to the late 1980s.  Since receiving treatment for his anemia, his hematocrit levels improved, he gained weight, and his mental attitude was brighter, but he always struggled with symptoms.  She provided similar testimony at the personal hearing in April 2015.  The Board finds the Veteran and appellant are competent to report his symptoms during service and since discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Their statements are also credible as they are internally consistent, and consistent with the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Resolving any doubt in the appellant's favor, the Board finds an onset of chronic anemia during service and a continuity of symptoms since discharge.  As noted above, a continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service.  Walker, 708 F.3d at 1336.  Service connection is thus warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the claim for service connection for chronic anemia, all notification and development actions needed to fairly adjudicate the claim have been accomplished.


ORDER

Service connection for chronic anemia is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


